2.	The substitute specifications filed June 8, 2021 and August 4, 2021 have been entered.  Any citations made in this Office action to the specification will be to the clean copy of the substitute specification filed August 4, 2021.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	SEQ ID NOS:2 and 3 (see paragraph [0033] of the specification) do not correspond to peptides 18a and 18b of Figure 19.  Note that each of these peptides recited in Figure 19 comprises four repeats of the base sequence, and all four repeats must be shown in the listing for each sequence.
	A SEQ ID NO has not been provided for peptide 11 in Figure 38A, either in the figure itself or in the Brief Description of this Figure at paragraph [0052].  See 37 CFR 1.821(d).  Note that this peptide is a pentapeptide, with residue 4 being Xaa.  
	SEQ ID NO:26 as defined in the Sequence Listing filed June 8, 2021 does not correspond to compound 19 of Figure 46 (see paragraph [0060] of the specification).  Note that compound 19 comprises C-terminal MeNbz-Gly residues, which are not shown in the Sequence Listing.
	SEQ ID NO:27 as defined in the Sequence Listing filed June 8, 2021 does not correspond to compounds 20 and 21 of Figure 46 (see paragraph [0060] of the specification).  Note that the DP residues are transposed in the Sequence Listing.

	SEQ ID NO:31 as defined in the Sequence Listing filed June 8, 2021 does not correspond to the compound at paragraph [0101], line 10, of the specification.  The “Rink” portion of the compound is not an amino acid, and should not be represented as “Xaa” in the Sequence Listing.  If desired, it is acceptable to designate the presence of Rink at the C-terminus using an appropriate <220> feature entry in the Sequence Listing.
	SEQ ID NO:7 as defined in the Sequence Listing filed June 8, 2021 does not correspond to the peptide at paragraph [0129], line 4 of the specification.  Note that the peptide comprises an MeNbz residue, which should be shown as “Xaa” in the Sequence Listing.
	SEQ ID NO:32 as defined in the Sequence Listing filed June 8, 2021 does not correspond to the pentapeptide at paragraph [0138], line 9, and at paragraph [0152], line 1, of the specification.  Note that the peptide comprises an MeNbz residue, which should be shown as “Xaa” in the Sequence Listing.
	SEQ ID NO:23 as defined in the Sequence Listing filed June 8, 2021 does not correspond to the peptide at paragraph [0139], line 5, of the specification.  Note that the peptide comprises C-terminal MeNbz-Gly residues, which are not shown in the Sequence Listing.
	The Sequence Listing should be carefully reviewed for any other errors similar to those pointed out above.
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its 
	The computer readable form of the Sequence Listing filed August 4, 2021 was approved by STIC for matters of format.
4.	The drawings filed August 21, 2019 are objected to because they are color drawings; however, Applicant has not complied with the requirements for color drawings set forth in 37 CFR 1.84(a)(2).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Correction is required.
5.	The abstract of the disclosure is objected to because more detail is required as to how the result, i.e. lack of detectable epimerization, is to be achieved.  Correction is required.  See MPEP § 608.01(b).
6.	The disclosure is objected to because of the following informalities:  The Cross Reference To Related Applications section of the specification should be moved so that it precedes the Statement Regarding Federally Sponsored Research Or Development.  See 37 CFR 1.77(b)(2) and (3).  Further, the Reference To Sequence Listing  at paragraph [0159] needs to be moved to after the Statement Regarding Federally Sponsored Research Or Development.  See 37 CFR 1.77(b)(5).  At paragraph [0037], line 1, “propyloxycarbonyl” is misspelled.  At paragraph [0083], line 8, and paragraph [0091], line 8, the superscript “Error! Bookmark not defined.” needs either correction or deletion.  At page 51, last line, “Hydrazides” is misspelled.  Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-3 are directed to a method of synthesizing a peptide from the N-terminus to the C-terminus, in which the amino acids are derivatized, such that the method proceeds without detectable epimerization of an amino acid at the carboxyl terminus of the peptide.  Aside from the stated result, i.e. no detectable epimerization, the method is broadly defined in the claims using conditions which are known and standard in the peptide synthesis art, i.e. N-to-C synthesis and derivatized amino acids.  The claims at issue embrace all possible methods of achieving the result of no detectable epimerization, but do not recite any specific steps, conditions and/or reagents for achieving the claimed result.  As shown by paragraph [0009] of the instant specification, the claimed result is not known or predictable in the art.  The specification only discloses a single method of achieving the claimed result, i.e. 
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that the peptide synthesis method “proceeds without detectable epimerization of an amino acid at the carboxyl terminus of the peptide”.  Firstly, it is unclear if the word “an” in this limitation means that detectable epimerization is excluded only for the final C-terminal amino acid of the synthesized peptide, if the word “an” means that detectable epimerization only has to be excluded for a single amino acid added at some point during the synthesis method (e.g., for a Gly residue which might be added to the middle of the finally synthesized peptide), or if the limitation excludes detectable epimerization for each and every C-terminally added amino acid during the peptide synthesis method.  Secondly, the interpretation of  “detectable” is unclear.  It is unclear at what point in 
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites a step comprising acidic resin cleavage.  Claim 15, which depends upon claim 14, recites that acidic resin cleavage is performed with trifluoroacetic acid “or other acids”.  However, trifluoroacetic acid plus “other acids” encompasses all possible acids which can be used to cleave the resin.  Accordingly, claim 15 is identical in scope with claim 14, rather than .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
10.	Claims 3-20 are objected to because of the following informalities:  At claim 3, line 2, “a” should be changed to “the”.  At claim 7, line 2, “the” should be inserted before “second”.  At claim 17, line 2, either “or” should be changed to “or”, or “more of” should be inserted after “or”.  At claim 17, line 3, “H2NN2H” appears to be a misspelling of “H2NNH2”.  Appropriate correction is required.
11.	Instant claims 1-3 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/720,668.  Because instant claims 1-3 lack adequate written description in the instant specification (see the rejection under 35 U.S.C. 112(a) set forth in section 7 above), they necessarily lack an adequate written description in the priority document.
	Claims 4-12, 16-18, and 20 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/720,668, because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Claims 13-15 and 19 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/720,668, because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose cleaving an N-acylurea group from the C-terminus of the final peptide to obtain a C-terminally functionalized peptide using a cleaving agent other than a nucleophile; does not disclose acidic resin cleavage using acids other than TFA; and does not disclose further elongation of the peptide in the C to N direction after initial 
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocchi et al (U.S. Patent Application Publication 2017/0008923).  Rocchi et al teach a liquid phase synthesis method of forming the dipeptide H-Hser(Trt)-Gly-OtBu by reacting Fmoc-Hser(Trt)-OH with H-Gly-OtBu.HCl.  See paragraph [0159].  Hser corresponds to the first amino acid of instant claim 1, and Gly corresponds to the second amino acid of instant claim 1.  Both the Hser .
14.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Rocchi et al (U.S. Patent Application Publication 2017/0008923).  Application of Rocchi et al is the same as in the above rejection of claims 1 and 2.  Rocchi et al do not teach derivatizing the second amino acid, Gly, prior to derivatizing the first amino acid, Hser.  However, there are only three possible orders for derivatizing the two amino acids: (1) the Gly is derivatized prior to derivatizing the Hser; (2) the Gly is derivatized at the same time that the Hser is derivatized; and (3) the Gly is derivatized after derivatizing the Hser.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the dipeptide synthesis of Rocchi et al by derivatizing the Gly prior to derivatizing the Hser, because there are only a finite number of possibilities for the order of synthesizing the reactants; and because it is predictable that regardless of the order chosen to form the reactant, the dipeptide will still be formed, because the order of synthesizing reactants will have no effect on the dipeptide synthesis taught by Rocchi et al.  See MPEP 2143(I)(E).
15.	The Arbour et al article (J. Org. Chem., Vol. 83, pages 1797-1803, published 02 January 2018) has been carefully considered but is not deemed to anticipate or render obvious the claimed invention. Firstly, the amino acid reactants of the Arbour et al article, Tables 1-4, corresponding to second amino acid recited in the instant claims, are not derivatized as required by the instant claims.  Secondly, the instant claims require no detectable epimerization of an amino acid at the carboxyl terminus of the peptide.  While the Abstract of the Barbour et al 
	The Arbour et al article (Chem. Sci. Vol. 9, pages 350-355, published 09 November 2017) has been carefully considered but is not deemed to anticipate or render obvious the claimed invention. Tables 2 and 3 report reactions in which derivatized  cysteine residues are reacted with derivatized peptides comprising a C-terminal MeNbz-Gly group.  However, these tables concern the reaction of a peptide with an amino acid, rather than of one amino acid with another as required by the independent claim.  Again, while the Arbour et al article reports “without detectable epimerization”, this conclusion is not supported by Table 1 of the Arbour et al article, which reports non-zero amounts of epimerization for each synthesis reaction.  It is a further issue as to whether the “without detectable epimerization” disclosed by the Arbour et al article meets the “without detectable epimerization” recited in the instant claims, in view of the issues as to how this claim terminology is to be interpreted.  See the rejection under 35 U.S.C. 112(b) set forth in section 8 above.  Insufficient evidence of similarity is deemed to be present between the disclosure of the Arbour et al article and the instant claimed invention to support a rejection under 35 U.S.C. 102.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 15, 2021